Case:20-13146-KHT Doc#:51 Filed:07/01/20                Entered:07/01/20 15:02:57 Page1 of 3


                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

 In re:

 LIQUID COLLECTIVE                                 Case No. 20-13146-KHT
                                                   Chapter 11
 Debtor.



 RESPONSE OF PARTIES IN INTEREST SAMUEL C. COPELAND AND WILLIAM A.
    COPELAND, JR. TO U.S. TRUSTEE’S MOTION TO DISMISS OR CONVERT

      Parties in Interest Samuel C. Copeland (“S. Copeland”) and William A. Copeland, Jr.
(“W. Copeland”) respectfully submit this Response to the U.S. Trustee’s Motion to Dismiss or
Convert (Docket #39)

                                        Parties In Interest

       1.     S. Copeland and W. Copeland are creditors of Harvard Cider Company, LLC
(“Harvard Cider”), a Massachusetts limited liability corporation. S. Copeland also holds a 25.5%
ownership interest in Harvard Cider.

        2.      Robert Scott Brooks (“S. Brooks”), Winthrop Intelligence, LLC (“Winthrop”),
and Winthrop owners Drue Moore (“D. Moore”) and Benjamin Moore (“B. Moore”) caused the
fraudulent conveyance of all assets of Harvard Cider to the Debtor, Liquid Collective, LLC
(“Liquid Collective”). Liquid Collective is also a Massachusetts limited liability corporation. See
Certificate of Organization attached hereto as Exhibit 1.

                                Position of the Parties in Interest

        3.       The Parties in Interest do not have sufficient information about the Debtor’s assets
and liabilities to assess whether dismissal or conversion of the case is in their best interests and
the best interests of the estate. Accordingly, the Parties in Interest respectfully request that the
Court order that the Debtor file the requisite Statement of Financial Affairs and Schedules in
order to allow them to determine whether dismissal or conversion is their best interests.

        4.     The Parties in Interest further respectfully request that the Court enter an Order
that any funds designated for the Debtor (or S. Brooks, Winthrop, D. Moore or B. Moore) under
the pending agreement between Liquid Collective and Milwaukee Brewing Company be held in
escrow pending, at least, the Debtor’s filing of the required Statement of Financial Affairs and
Schedules and the opportunity for the Parties in Interest to review the Statement and Schedules
and make a determination as to whether dismissal or conversion is in their best interests.

        WHEREFORE, the Parties in Interest pray that the Court enter an Order: (a) requiring the
Debtor to file the required Statement of Financial Affairs and Schedules; and (b) requiring that
all funds designated for the Debtor (or S. Brooks, Winthrop, D. Moore or B. Moore) be held in
Case:20-13146-KHT Doc#:51 Filed:07/01/20               Entered:07/01/20 15:02:57 Page2 of 3


escrow pending at least the filing of the Statement and Schedules and the opportunity for the
Parties in Interest to review them and determine whether dismissal or conversion is in their best
interests.


Dated: July 1, 2020                          Respectfully submitted,

                                             Davison Law, LLC


                                             By:     /s/Juliet A. Davison
                                                     Juliet A. Davison, Esq.
                                                     Davison Law, LLC
                                                     PO Box 301087
                                                     Boston, MA 02130
                                                     Telephone: (617) 345-9990
                                                     Email: juliet@davisonlawllc.com

                                                     Attorneys for Parties in Interest
                                                     Samuel C. Copeland and
                                                     William A. Copeland, Jr.




                                                2
Case:20-13146-KHT Doc#:51 Filed:07/01/20                Entered:07/01/20 15:02:57 Page3 of 3


                                 CERTIFICATE OF SERVICE

I hereby certify that on this 1st day of July, 2020 I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to all
attorneys of record in this case.

US Trustee
Byron G. Rogers Federal Building
1961 Stout St., Ste. 12-200
Denver, CO 80294-1961
Telephone: (303) 312-7230

Robert Samuel Boughner
Byron G. Rogers Federal Building
1961 Stout St., Ste. 12-200
Denver, CO 80294-1961
Telephone: (303) 312-7252
Facsimile: (303) 312-7259
Email: Samuel.Boughner@usdoj.gov

Michael J. Davis
Davis Law Group, LLC
2255 Sheridan Blvd, Suite C272
Edgewater, CO 80214
Telephone: (720) 361-6036
Facsimile: (720) 368-5262
Email: mdavis@mjdavislaw.com
Attorney for Debtor, Liquid Collective

Jordan M. Fox
Sherman & Howard, LLC
633 Seventeenth Street, Suite 3000
Denver, CO 80202
Telephone: (303) 297-2900
Facsimile: (303) 298-0940
Email: jfox@shermanhoward.com
Attorney for Amy Moore

Christopher M. Rexroat
Falk Legal Group
1037 North Astor Street
Milwaukee, WI 53202
Telephone: (414) 316-2120
Email: crexroat@falklegal.com
Attorney for Milwaukee Brewing Company, LLC

                                                /s/ Juliet A. Davison

                                                 3
